         Case 3:17-cv-05760-BHS Document 277 Filed 06/15/21 Page 1 of 4




                                                         HONORABLE BENJAMIN H. SETTLE




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA

HP TUNERS, LLC, a Nevada limited liability)
company,                                  )        CASE NO. 3:17-cv-05760-BHS
                                          )
                 Plaintiff,               )        UNOPPOSED MOTION TO RE-NOTE
                                          )        MOTIONS FOR SUMMARY JUDGMENT
      vs.                                 )        PENDING AS DKT. 272, DKT. 273 AND
                                          )        DKT. 275 TO JULY 2, 2021
KEVIN SYKES-BONNETT and SYKED)
ECU    TUNING    INCORPORATED,           a)        NOTING DATE: JUNE 15, 2021
Washington  corporation,    and    JOHN)
MARTINSON,                                )

                      Defendants.


        Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), brings this

Unopposed Motion to Re-Note Motions for Summary Judgment pending as Dkt. 272, Dkt. 273

and Dkt. 275 to July 2, 2021 and in support thereof states as follows:

        1.     On June 2, 2021, Plaintiff HPT filed a Motion for Partial Summary Judgment

against Defendants Kevin Sykes-Bonnett, Syked ECU Tuning, Inc. and Syked Performance

Engineering LLC, which is pending as Dkt. 275 and has been noted for consideration on June 25,

2021.


UNOPPOSED MOTION TO RE-NOTE MOTIONS FOR
SUMMARY JUDGMENT PENDING AS DKT. 272, DKT. 273 and               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
DKT. 275 TO JULY 2, 2021 - page 1                                       211 E. McLoughlin Boulevard, Suite 100
                                                                                                    PO Box 611
                                                                                     Vancouver, WA 98666-0611
                                                                                                 (360) 750-7547
         Case 3:17-cv-05760-BHS Document 277 Filed 06/15/21 Page 2 of 4




       2.      On June 2, 2021, Defendant John Martinson filed his Second Motion for

Summary Judgment, which is pending as Dkt. 272 and has been noted for consideration on June

25, 2021.

       3.      On June 2, 2021, Defendants Kevin Sykes-Bonnett, John Martinson, Syked ECU

Tuning, Inc. and Syked Performance Engineering LLC filed their Second Motion for Partial

Summary Judgment, which is pending as Dkt. 273 and has been noted for consideration on June

25, 2021.

       4.      Andrew P. Bleiman (lead counsel for Plaintiff herein) and Mark I. Fishbein of

Marks & Klein, LLP are and have been assisting with trial preparation in connection with a June

28, 2021 trial in an adversary proceeding which is pending in the United States Bankruptcy

Court for the Southern District of New York (Case No. 20-11723, Adv. Pro. No. 21-01006

(MG)). The above-referenced trial was scheduled subsequent to this Court’s September 17, 2020

Scheduling Order entered herein.

       5.      While counsel for Plaintiff is and has been diligently working to brief the pending

motions for summary judgment herein, prepare for trial and attend to various other client

deadlines and matters, Plaintiff is requesting a short extension of the Noting Date until July 2,

2021 in connection with these motions so that it can properly prepare and file its opposition

briefs to Dkt. 272 and Dkt. 273 and its reply brief in support of Dkt. 275.

       6.      On June 15, 2021, Andrew P. Bleiman, lead counsel for Plaintiff, conferred with

lead counsel for Defendants, Phil Mann, concerning this motion.

       7.      During this conference, Mr. Mann advised that Defendants have no objection and

do not oppose re-noting Dkt. 272, Dkt. 273 and Dkt. 275 to July 2, 2021, subject to the Court’s

agreement to this request.

UNOPPOSED MOTION TO RE-NOTE MOTIONS FOR
SUMMARY JUDGMENT PENDING AS DKT. 272, DKT. 273 and                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
DKT. 275 TO JULY 2, 2021 - page 2                                        211 E. McLoughlin Boulevard, Suite 100
                                                                                                     PO Box 611
                                                                                      Vancouver, WA 98666-0611
                                                                                                  (360) 750-7547
        Case 3:17-cv-05760-BHS Document 277 Filed 06/15/21 Page 3 of 4




       8.      The requested extension of one week of the noting date until July 2, 2021 for Dkt.

272, 273 and Dkt. 275 is not being made for improper purposes of for purposes of delay.

       9.      The requested re-noting of these motions does not impact any of the other

presently scheduled dates or deadlines in this matter, and this motion seeks to maintain all of the

other scheduled dates in the instant case and leave all other present dates and deadlines

undisturbed.

       WHEREFORE, HP TUNERS, LLC, respectfully prays that this Honorable Court grant its

Unopposed Motion to Re-Note Motions for Summary Judgment pending as Dkt. 272, Dkt. 273

and Dkt. 275 to July 2, 2021, and to maintain the current scheduling in this case without

modification, and for such other and further relief which this Honorable Court deems necessary

and appropriate.

       Dated this 15th day of June, 2021
                                                     Respectfully submitted,
                                                     ATTORNEYS FOR PLAINTIFF

                                                     s/ Andrew P. Bleiman
                                                     Andrew P. Bleiman (admitted pro hac vice)
                                                     1363 Shermer Road, Suite 318
                                                     Northbrook, Illinois 60062
                                                     Telephone: (312) 206-5162
                                                     E-mail: andrew@marksklein.com
APPROVED:

ATTORNEYS FOR DEFENDANTS

/s/ Philip P. Mann
Philip P. Mann, WSBA No: 28860
Mann Law Group PLLC
403 Madison Ave. N. Ste. 240
Bainbridge Island, WA 98110 Phone (206) 436-0900
Fax (866) 341-5140
phil@mannlawgroup.com


UNOPPOSED MOTION TO RE-NOTE MOTIONS FOR
SUMMARY JUDGMENT PENDING AS DKT. 272, DKT. 273 and               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
DKT. 275 TO JULY 2, 2021 - page 3                                       211 E. McLoughlin Boulevard, Suite 100
                                                                                                    PO Box 611
                                                                                     Vancouver, WA 98666-0611
                                                                                                 (360) 750-7547
        Case 3:17-cv-05760-BHS Document 277 Filed 06/15/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 15, 2021, I caused the foregoing to be electronically with the

Clerk of Court using the CM/ECF system which will electronically send Notice to all Counsel

of Record.

                                                     MARKS & KLEIN

                                                     s/ Andrew P. Bleiman
                                                     Andrew P. Bleiman (admitted pro hac vice)
                                                     1363 Shermer Road, Suite 318
                                                     Northbrook, Illinois 60062
                                                     Telephone: (312) 206-5162
                                                     E-mail: andrew@marksklein.com


                                                     Attorney for Plaintiff HP Tuners, LLC




UNOPPOSED MOTION TO RE-NOTE MOTIONS FOR
SUMMARY JUDGMENT PENDING AS DKT. 272, DKT. 273 and               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
DKT. 275 TO JULY 2, 2021 - page 4                                       211 E. McLoughlin Boulevard, Suite 100
                                                                                                    PO Box 611
                                                                                     Vancouver, WA 98666-0611
                                                                                                 (360) 750-7547
